UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit

                      ___________________________

                              No. 97-30785
                            Summary Calendar
                      ___________________________


                           TONY B. ALEXANDER,

                                                    Plaintiff-Appellant,

                                  VERSUS


CHARLES CRENSHAW, IN HIS OFFICIAL CAPACITY AS CHIEF OF POLICE OF
   THE LAFAYETTE CITY POLICE DEPARTMENT, LAFAYETTE CITY POLICE
                DEPARTMENT, AND CITY OF LAFAYETTE,

                                                   Defendants-Appellees.

          ___________________________________________________

           Appeal from the United States District Court
               For the Western District of Louisiana
                            (95-CV-1735)
        ___________________________________________________
                           April 1, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

      The district court granted summary judgment to the appellees

in   this   case,   concluding   that   the   summary   judgment   evidence

established that Appellant failed to file a timely charge of

discrimination with the EEOC.

      The appellees submitted evidence that the EEOC had no record

that Alexander had filed a claim.       This was sufficient to raise an

inference that the Appellant had not filed a timely charge of


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination with the EEOC.     The only evidence the Appellant

submitted in response was a letter from the EEOC which stated that

the information Appellant had provided in a letter to the EEOC was

insufficient for purposes of filing a charge of discrimination.

The Appellant asserted that this EEOC letter established that he

had in fact filed a charge.

     Even if the EEOC response letter supported an inference that

the Appellant had filed a charge of discrimination, there is no

basis for a reasonable inference that such a charge was timely.

Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir.

1997) (holding that in review of a grant of summary judgment, all

reasonable inferences are to be drawn in favor of the nonmovant).

     Appellant’s deadline for filing a discrimination charge with

the EEOC was in August of 1995.   The EEOC’s letter to Alexander was

dated Oct. 31, 1995.2   We agree with the district court that it is

unreasonable to assume that the EEOC waited three months to notify

the Appellant that his letter was insufficient.       Moreover, the

inference that Appellant timely filed his charge of discrimination

is particularly unreasonable because it was within the Appellant’s

exclusive ability to establish the date of his alleged filing, and

he offered no affidavit or other proper summary judgment evidence

to establish this date.

     We conclude that the district court correctly concluded that



     2
        The EEOC’s letter stated, “[t]he information you provided
is not sufficient for filing a charge of discrimination.
Additional information is needed before we can pursue this matter.”

                                  2
the summary judgment evidence established that Appellant failed to

file a timely charge of discrimination with the EEOC. We therefore

affirm the district court's grant of summary judgment.

     AFFIRMED.




                                3